CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Quarterly Report of Bip Oil, Inc. (the “Company”) on Form 10-QSB for theperiod endingJuly 31, 2007, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Bobby Stanley, Chief Executive Officer and Chief Financial Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Quarterly Report on Form 10-QSB for theperiod endingJuly 31, 2007, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-QSB for theperiod endingJuly 31, 2007, fairly presents, in all material respects, the financial condition and results of operations of Bip Oil, Inc. Dated: September 19, 2007 By: /s/ Bobby Stanley Bobby Stanley Chief Executive Officer, Chief Financial Officer
